Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the polarization direction of the linearly polarized electromagnetic wave (Para [0040], line 9-14) and a width of a frame of the conductive frame (Para [0011] line 5, para [0012] line 4, para [0052] line 5, para [0053] line 3 and para [0054] line 1) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings 1-3 are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: the three directions of X, Y and Z (Para [0040], line1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply 
Specification
The disclosure is objected to because of the following informalities:
Para [0003], line 1: “the electromagnetic wave polarization converter” should read “an electromagnetic wave polarization converter”.
Para [0003], line 2: “the antenna feed system” should read “an antenna feed system”.
Para [0003], line 2: “the channel capacity” should read “channel capacity”.
Para [0003], line 3: “the signal-to-noise ratio should read “signal-to noise ratio”.
Para [0003], line 3: “the wireless communication system” should read “a wireless communication system”.
Para [0003], line 4: “the polarization state” should read “a polarization state”.
Para [0003], line 4: “the incident electromagnetic wave” should read “an incident electromagnetic wave”.
Para [0004], line 1: “the different ways” should read “different ways”.
Para [0004], line 4: “the electromagnetic signal” should read “an electromagnetic signal”.
Para [0004], line 4: “the signal source” should read “a signal source”.
Para [0004], line 5: “the phase shifter” should read “a phase shifter”.
Para [0004], line 7: “the microwave signal receiver” should read “a microwave signal receiver”.
Para [0035], line 9-10: “the adjustable liquid crystal” should read “an adjustable liquid crystal”.
Para [0035], line 10: “the composite resonant structure” should read “a composite resonant structure”.
Para [0035], line 18: “the adjustment medium” should read “an adjustment medium”.
Para [0042], line 9, line 12 and line 15: “the spatial radiation” should read “the space radiation”.
Para [0059], line 3: “on the first base substrate 121” uses conflicting term and element number. The first base substrate is numbered 111. Element number 121 is used for second base substrate in Fig. 2.
Para [0060], line 3: “the second substrate 121” should read “the second substrate 120”.
Para [0060], line 8-9 and line 10-11: “on the first base substrate 121” uses conflicting term and element number. The first base substrate is numbered 111. Element number 121 is used for second base substrate in Fig. 2.
Para [0061], line 3 and line 4: "first substrate 111" should read “first base substrate 111”.
Para [0064], line 9: “the wires 112” should read “the wires 113”. 
Para [0064], line 9: “the common electrode 122” is not clear if the applicant means “first electrode” or “second electrode” while element number 122 is used for second electrode.
Para [0018], line 2 and para [0055], line 2: “the opening” should read “each of the two openings”

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:
Claim 1, line 5: “the base substrate” should read “the second base substrate”
Claim 8, line 2: “the distance” should read “a distance”
Claim 8, line 2: “the vertex” should read “a vertex”
Claim 8, line 3-4: “the width of the frame” should read “a width of a frame”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the base substrate" in line 4-5.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examining, the Examiner interprets the term as “the second base substrate”.
Claim 14 recites the limitation "the opening" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examining, the Examiner interprets the term as “each of the two openings”.
	Claims 2-13 and 15-20 inherit the indefiniteness of claims 1 and 14 subsequently rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al, CN-107394318-A (hereinafter Deng) in view of Gao et at, CN-207994077-U (hereinafter Gao) and further in view of Lan et al, CN-108039589-A (hereinafter Lan).
Regarding claim 1, Deng discloses an adjustable polarization converter, comprising: 
a first substrate (Page 3, Embodiment, para. 4, line 1-2: upper layer) comprising a first base substrate and a first electrode on the first base substrate (Page 3, Embodiment, para. 4, line 3, fig. 1 and fig. 3: the downside of substrate 1 is electrode 2); a second substrate (Page 3, Embodiment, para. 4, line 1-2: lower layer) comprising a second base substrate and a second electrode on the second base substrate (Page 3, Embodiment, para. 4, line 3-4, fig. 1 and fig. 3: the upside of substrate 7 is provided with metal grounding electrode 6); and a liquid crystal layer between the first substrate and the second substrate (Page 3, Embodiment, para. 4, line 2, fig. 1 and fig. 3: liquid crystal layer 4 is injected in the gap of substrate 1 and 7), wherein the first electrode comprises a conductive frame and two conductive patches (Page 3, Embodiment, para. 4, line 5-8, fig. 1 and fig. 2: electrode 2 includes an auxiliary electrode 2-3 which is a quadrangle metal frame and two dipole pasters 2-1), and the two conductive patches are disposed in a region surrounded by the conductive frame (Fig. 2: the two dipole pasters 2-1 are surrounded by the metal frame 2-3).

Gao discloses the two conductive patches are triangular (Page 4, para. 5, line 10-11 and fig. 2: metal patch 1-1 can be triangle) and centrally symmetric (Page 4, para. 5, line 7-8 and fig. 3: two of the metal patch 1-1 are arranged mirror-symmetrically about diode 1-2). 
[AltContent: textbox (Figure 2 metal pat)]
    PNG
    media_image1.png
    521
    575
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to  include the triangular patches as taught by Gao in order to achieve the desired radiation characteristics.
Deng and Gao do not disclose the conductive frame comprises two openings disposed in sequence.
Lan teaches the conductive frame comprises two openings disposed in sequence (Lan, page 5, para. 3, line 3-4 and fig. 2: The L- shaped metal chiral structure unit is composed of two opposite openings d).
[AltContent: textbox (Figure 2 metal pat)]
    PNG
    media_image2.png
    531
    514
    media_image2.png
    Greyscale
 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine features taught in Lan to the invention taught in Deng and Gao in the order to have a conductive frame with two openings disposed in sequence to achieve the desired radiation characteristics. 
Regarding claim 20, Deng discloses an electronic device comprising the adjustable polarization converter (Page 1, Abstract, line 1: a liquid crystal phase-shifting unit for reflective adjustable phase-shifter, i.e. adjustable polarization converter).

Allowable Subject Matter
Claims 2-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding dependent claim 2, patentability exists, at least in part, with the claimed features of “each of the triangular conductive patches has a longest side parallel to a line connecting the two openings, the two triangular conductive patches are centrally symmetric with respect to a first point on the line connecting the two openings.”.
Deng, Gao and Lan are all cited as teaching some elements of the claimed invention including the triangular conductive patches and the two openings.
However, the prior art of record, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant in  dependent claim 2.
Claims 3-19 depend therefrom and are included in the allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH N HO whose telephone number is (571)272-4657. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                                                                                                                                                                                                                             



/ANH N HO/               Examiner, Art Unit 4131